UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported) June 11, 2014 Two Rivers Water & Farming Company (Exact name of registrant as specified in charter) Colorado 000-51139 13-4228144 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employee Identification No.) Colorado 000-51139 13-4228144 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employee Identification No.) 2000 South Colorado Blvd., Tower 1 Suite 3100, Denver, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (303) 221-1000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The 2013 Annual Meeting of Stockholders was held on June 11, 2014.The stockholders: (1) elected all of the Company’s nominees as directors; (2) ratified the appointment of Eide Bailly LLP as the Company’s independent registered public accounting firm; and (3) approved the non-binding, advisory resolution on executive compensation. For Withheld Broker Non-Votes 1. Election of Directors John R. McKowen John Stroh II Dennis Channer Gregg Campbell Gus Blass III For Against Abstentions Broker Non-Votes 2. Ratification of Eide Bailly LLP as the Company’s Independent Registered Public Accounting Firm -0- For Against Abstentions Broker Non-Votes 3. Approve, by non-binding vote, the advisory resolution on executive compensation 11,053,598 4,424,604 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Two Rivers Water & Farming Company (Registrant) Date: June 13, 2014 By: /s/Wayne Harding Wayne Harding Secretary, Chief Financial Officer 3
